Opinion by
Judge Pryor:
The action of the committee was properly brought, whether under the old or new code. The subscription was made payable to the committee for the benefit of the church and in such cases it is expressly provided by the code that the party in whose name a contract is made for the benefit of another may sue without joining the beneficiary. The pleadings were read and the entire defense of the appellant heard by the court. The subscription was unconditional,, and there was proof riiade by the party obtaining it that such was the contract, although his recollection is indistinct in regard to it. We cannot say that the judgment is palpably ag’ainst the evidence, although there is a preponderance of proof for the appellant.
The judgment is affirmed.